In an action to impress a trust, to adjudicate title to certain savings accounts in the control of the defendant administrator, and to recover sums allegedly loaned to the individual defendant by his intestate, plaintiffs appeal from an order of the Supreme Court, Kings County, dated September 9, 1971, which denied their motion for a protective order vacating defendants’ notice to examine plaintiffs before trial. Order reversed and motion granted to the extent hereinafter set forth, without costs, upon the stipulation entered into between the respective parties dated March 30, 1972. Plaintiffs shall produce in New York City, New York, the following: (1) All Canons, Rules, Regulations, Constitution and Laws (a) under which, as alleged in plaintiffs’ complaint, the' Most Reverend Vasili Tomashek was appointed Archbishop and Chief Ecclesiastical Officer and authorized and empowered to hold, collect, manage and invest moneys for the plaintiff church; and (b) under which he allegedly renounced all interest, right and title to all worldly goods and took the vow of poverty: (2) All records, documents and papers concerning: (a) the accounts and funds as to money and property controlled by and through Reverend Tomashek’s authority for the last 20 years; (b) the source of all funds which plaintiffs claim or allege him to have obtained; (e) the accounts as to the funds which plaintiffs claim is their property; (d) Reverend Tomashek’s salary, medical, lodging and other expenses, and other funds given or paid to him or on his behalf; (e) the moneys held by and for plaintiffs of which Reverend Tomashek is alleged to have had possession and to which plaintiffs make claim; and (f) the loans of funds to defendants in 1960 and 1966 which plaintiffs claim as theirs. Plaintiffs shall produce these items commencing at 9:30 a.m. on June 12, 1972 and ending on June 13, 1972, at the end of the normal day of business at St. Cyril’s of Turov Cathedral, 401 Atlantic Avenue, Brooklyn, New York. Any depositions concerning these items shall he taken at least 10 days before the commencement of trial at the location mentioned above. In our opinion, the order should be reversed and the motion granted to the extent indicated herein. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.